Citation Nr: 0501552	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  98-05 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for asthma and an upper 
respiratory condition.

3.  Entitlement to a compensable evaluation for the residuals 
of a fractured left lower orbit.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not experience asthma or any upper 
respiratory condition during his period of service or as a 
consequence of his period of service.

3.  The veteran has occasional pain below his left eye with 
no loss of vision and complaints of periodic nasal blockage 
and discharge.

4.  The veteran experiences at least three non-incapacitating 
episodes of headaches, facial pain and purulent discharge 
from his left nostril due to his left orbital fracture.


CONCLUSIONS OF LAW

1.  Asthma and/or an upper respiratory condition were not 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Criteria for a 10 percent evaluation for the residuals of 
a fractured left lower orbit have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 
4.97, Diagnostic Code 6599-6513 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran's service medical records do not contain any 
complaints of or treatment for either asthma or any upper 
respiratory condition.  The veteran noted that his mother had 
tuberculosis and that he was exposed to that disease prior to 
service, but there is no evidence of the veteran having 
tested positive for tuberculosis.  Upon discharge 
examination, x-rays of the veteran's lungs were interpreted 
as normal.  Although the veteran marked on his medical 
history at the time of his discharge examination that he had 
experienced shortness of breath, the examining physician 
noted that the veteran's shortness of breath had been a 
result of exertion only.

Post-service treatment records include many notations of the 
veteran's smoking habit, including times when he smoked up to 
four packs of cigarettes each day.  The veteran was counseled 
on numerous occasions that he needed to stop smoking for 
various health reasons, including his complaints of shortness 
of breath.  The medical records include notations of breath 
sounds being scattered wheezes and the veteran being treated 
with nebulizers and breathing treatments.  In May 2001, a 
history of asthma was noted, but chronic obstructive 
pulmonary disease was the diagnostic assessment.  Current 
medical records do not include treatment of either asthma or 
chronic obstructive pulmonary disease.  In February 2004, 
however, the veteran was prescribed nasal spray and cough 
syrup for seasonal allergies.

The veteran underwent VA examination in May 2003 and 
complained of occasional difficulty breathing.  He associated 
his complaints with his facial injury as opposed to an upper 
respiratory condition.  The veteran was not found to have 
asthma or any other respiratory disorder upon examination.

The veteran testified before the Board in September 2004 that 
he had a history of asthma dating back to his period of 
active service, that he had been told by a physician during 
service that he had asthma, and that he thought he was being 
discharged from service because of his asthma.  He stated 
that he had used various nebulizers over the years since 
approximately 1970 and that his breathing problems flared up 
when he tried to work.


Given the evidence as outlined above, the Board finds that 
the veteran does not currently have asthma or any upper 
respiratory disorder that had its origin during service.  The 
veteran's lungs were found to be normal upon discharge from 
service in 1964 and there is no suggestion in the medical 
record that his current complaints of difficulty breathing 
had their origin during service.  The veteran testified that 
he was told that he had asthma during service, but this 
statement is not corroborated by the service medical records 
and/or any post-service treatment record.  Thus, the Board 
finds that the veteran's statements, standing on their own, 
are insufficient upon which to find that a relationship 
exists between a period of service and a current complaint.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Consequently, the veteran's claim of entitlement to service 
connection for asthma and an upper respiratory condition is 
denied.

II.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's left eye disability has been evaluated using 
criteria of 38 C.F.R. Section 4.97, Diagnostic Code 6513, 
because a specific diagnostic code does not exist which sets 
forth criteria for assigning disability evaluations for the 
exact disability suffered by the veteran.  The Board notes 
that when an unlisted condition is encountered, it is 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  See 38 C.F.R. § 4.20.  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" by using the first two digits of that part 
of the rating schedule which most closely identifies the 
part, or system, of the body involved and adding "99" for 
the unlisted condition.  See 38 C.F.R. § 4.27.

Diagnostic Code 6513 calls for the assignment of a 
noncompensable evaluation when there is only x-ray evidence 
of sinusitis; a 10 percent evaluation when there is evidence 
of one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting; a 30 percent evaluation when 
there is evidence of three or more incapacitating episodes 
per year or more than six non-incapacitating episodes per 
year; and, a 50 percent evaluation when there is evidence of 
sinusitis with chronic osteomyelitis following radical 
surgery or near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.

The evidence of record shows that the veteran requested an 
increase in disability rating in November 2002 following an 
episode of difficulty breathing and treatment with 
nebulizers.  The Board notes that the November 2002 
complaints have not been specifically related to the 
veteran's service-connected left orbital fracture; however, 
the record does include periodic complaints of headaches, 
facial pain and left nostril stuffiness which may be 
attributed to the service-connected disability.

The veteran underwent VA examination in May 2003 and 
complained of occasional discomfort in the left eye and left 
nostril with difficulty breathing and periodic discharge from 
the left nostril.  X-rays were unremarkable and there was no 
evidence of swelling, effusion, edema, erythema or infection 
upon examination; there were no constitutional signs of bone 
disease.  The veteran related that he did not participate in 
regular treatment for his complaints and that his daily 
activities were not limited by his discomfort and periodic 
difficulty breathing through the left nostril.  The examiner 
diagnosed remote left orbital fracture, currently 
asymptomatic.  A second examiner diagnosed remote injury to 
the left lower orbit with fracture and left-side nose 
residuals.

The veteran testified before the Board in September 2004 that 
he had occasional pain just below his left eye and that he 
had experienced blockage in his left nostril ever since his 
facial injury.  The veteran stated that he had occasional 
problems breathing because of the stuffiness in his left 
nostril.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
the veteran experiences non-incapacitating episodes of 
headaches, facial pain and purulent discharge due to his left 
orbital fracture.  Thus, when resolving all reasonable doubt 
in favor of the veteran, the Board finds that criteria for 
assignment of a 10 percent rating as an analogous rating 
under Diagnostic Code 6513 have been met.  A rating higher 
than 10 percent, however, may not be assigned as there is no 
evidence even remotely suggesting that the veteran 
experiences incapacitating episodes requiring the use of 
antibiotics or that he experiences more than six non-
incapacitating symptom episodes per year.  There is 
absolutely no evidence to support the assignment of a higher 
rating on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is currently unemployed, 
he has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for treatment of the residuals of his left 
orbital fracture and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by periodic facial pain and difficulty 
breathing through one nostril would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 10 percent evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  
Accordingly, the veteran's appeal is granted to the extent 
that a 10 percent rating for the residuals of a fractured 
left lower orbit is assigned.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in March 2003 and again in October 2003.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an in-
service injury or disease and that his service-connected 
disability was more severe than evaluated, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before the Board in 
September 2004 and indicated that he had no additional 
evidence to submit in order to substantiate his claims.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  



ORDER

Service connection for asthma and an upper respiratory 
condition is denied.

A 10 percent rating for the residuals of a fractured left 
lower orbit is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The evidence of record reveals that the veteran entered 
service in May 1963 with no history of psychiatric disorder 
and no complaints of any such disorder.  In February 1964, 
the veteran complained of headaches and the physician who 
interviewed and examined him noted that the veteran's 
complaints were surely due to depression over his military 
situation.  The following month, the veteran advised medical 
personnel that he had overdosed on prescribed medication.  It 
was noted at that time that the veteran had a paranoid 
complex.  

Apparently, the veteran was recommended for discharge and in 
March 1964 he underwent discharge examination.  On his report 
of medical history, the veteran marked the affirmative spaces 
indicating that he experienced depression or excessive worry 
as well as nervous trouble.  The examining physician did not 
make any notes regarding mental disease and the veteran was 
discharged under honorable conditions.

The veteran has advised VA, both in written statements and in 
his testimony before the Board, that he experienced 
difficulties with fellow servicemen during his period of 
service, that he lost control and destroyed the barracks, and 
that he threatened to kill people in his barracks shortly 
before his discharge from service.  Some of these assertions 
appear to be corroborated by a fellow serviceman.  
Unfortunately, the record does not contain the veteran's 
service personnel records which may include a recommendation 
for discharge.  As such, this matter must be remanded in 
order to obtain those personnel records in an effort to 
consider a more complete picture of the veteran's period of 
service.

Additionally, the medical evidence shows that the veteran is 
treated at a VA outpatient clinic and at a Vet's Center for 
symptoms of post-traumatic stress disorder.  Treatment 
records dated in the 1980's and 1990's, however, reflect 
treatment for psychotic behavior and there are diagnoses of 
schizophrenia and a schizoaffective disorder as opposed to a 
diagnosis of post-traumatic stress disorder.  In fact, one 
psychiatrist who saw the veteran in October 1998 even went so 
far as to comment on the fact that a diagnosis of 
schizophrenia was more probable because the veteran had 
responded to anti-psychotic medication and his brother also 
required psychiatric pharmacological treatment.  Furthermore, 
a VA psychiatrist stated as recent as April 2004 that even 
though the veteran insisted that he had post-traumatic stress 
disorder an Axis I diagnosis of schizoaffective disorder was 
appropriate.  As such, the Board finds that upon remand the 
medical record must be further developed.

The veteran is hereby notified that it is his 
responsibility to report for scheduled examinations and 
to cooperate in the development of the case, and that 
the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Finally, a review of the claims folder reveals that although 
the veteran has been given appropriate notice of his rights 
and responsibilities under the VCAA with respect to the 
claims decided above, he has not been given such notice with 
regard to the claim of entitlement to service connection for 
post-traumatic stress disorder.  

Therefore, this matter is REMANDED for the following action:

1.  Please advise the veteran of his 
rights and responsibilities under the 
VCAA with respect to his claim of 
entitlement to service connection for 
post-traumatic stress disorder.

2.  Please make an attempt to retrieve 
the veteran's service personnel records, 
including any and all references to the 
reason for his discharge under honorable 
conditions.  All records should be 
associated with the veteran's claims 
folder.  If no records are located, a 
note to that effect should be placed in 
the file.

3.  Please contact the VA Medical Center 
and Vet Center in Austin and request 
copies of all records relating to 
treatment of the veteran for psychiatric 
disability from July 2004 until the 
present.

4.  Upon receipt of the veteran's service 
personnel records and any other relevant 
records identified by the veteran, please 
schedule the veteran for a psychiatric 
evaluation to determine the nature and 
etiology of his psychiatric complaints.  
The examiner should be requested to 
review the complete claims folder, 
including any service personnel records 
indicating the reason for the veteran's 
premature discharge.  The examiner should 
render all appropriate diagnoses and 
state whether any psychiatric disorder 
diagnosed is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
to have had its origin during the 
veteran's period of active service.  All 
opinions expressed must be supported by 
complete rationale.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is further notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


